Citation Nr: 0722913	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1968.  The veteran has recognized service in Vietnam and 
his decorations include the Combat Infantryman's Badge.  

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran testified before the undersigned 
in March 2005, and a transcript of that hearing is contained 
in the claims folder.

In May 2005, the Board denied the veteran's claim for service 
connection for a low back disability.  The veteran filed an 
appeal of that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2006, the parties 
to the appeal filed a Joint Motion for Remand (Motion).  In a 
March 2007 Order, the Court granted the Motion and remanded 
the matter to the Board.  A copy of the Motion and Order are 
associated with the claims file.  

The Board notes that a November 2006 rating decision proposed 
to reduce the veteran's evaluation for status post 
prostatectomy for prostate cancer with residuals.  In a 
December 2006 statement, the veteran requested a hearing on 
this matter.  Based on the file before the Board, no 
additional action has been undertaken.  The Board notes this 
for appropriate consideration by the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has a low back disability as a 
result of a fall he had while training at Fort Hood, Texas, 
after he returned from Vietnam.  The veteran does not assert 
that his injury occurred during combat.  

Under the law, an examination or opinion is necessary to make 
a decision on the claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

As to competent evidence of a current disability, VA 
treatment records from January and February 2001 show that 
the veteran was hospitalized after complaints of back pain.  
A CT (computed tomography) scan at that time showed scattered 
degenerative changes with spinal canal stenosis at the L4-5 
level.  The February 2001 discharge diagnosis was lumbar disc 
disease.  The veteran has submitted competent evidence of a 
current disability.  

Regarding an event or injury in service, at his March 2005 
hearing before the undersigned, the veteran testified that he 
slipped and fell while crossing a stream during service while 
stationed at Fort Hood, Texas, injuring both his low back and 
right leg.  Review of the service medical records reveals 
treatment of the leg, but no findings referable to the back.  
On separation examination, no pertinent complaints or 
findings were recorded and the spine was normal on 
evaluation.  

The veteran further testified that he first sought treatment 
for his low back approximately six months after separation 
from service, from a private physician.  He related that his 
back pain was excruciating when he sought that first 
treatment, with pain then also present in his hip and legs.  
He reported that the physician did not take X-rays, but did 
treat the condition with medications for pain and 
inflammation.  He testified that the physician had since died 
and his records had been destroyed, and hence records of 
those treatments were unavailable.  

In September 2002, the veteran submitted a lay statement from 
a friend of 35 years; who stated that the he had seen the 
veteran at a Christmas gathering in December 1968 
(approximately five months after his discharge), and then 
observed the veteran to be suffering from back pain.  That 
friend stated that at that time, the veteran had told him 
that he fell and damaged his back during training at Ft. 
Hood.  That friend also reported observing difficulties the 
veteran had with back pain over the years since that time.  

In September 2002, the veteran submitted numerous statements 
from friends and family relaying the pain and problems he has 
had over the years associated with his back.  This evidence 
indicates that the veteran's current low back disability may 
be associated with his active military service.  Furthermore, 
the veteran submitted an August 2002 statement from a private 
physician which reflects that the veteran's back condition is 
consistent with his reported history of an injury during 
service.  

Based on the language used by the parties in the Joint Motion 
in this case, the Board finds that the first three McLendon 
elements are satisfied.  See McLendon, 20 Vet. App. 79.  The 
veteran has not been given a VA examination to determine the 
nature and etiology of any low back disabilities, and as 
such, the Board finds that it has insufficient medical 
evidence before it to make a decision on the claim.  Based on 
the above, a VA examination to determine the nature and 
etiology of any current low back disabilities is warranted.  
See McLendon, supra; see also 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).   

Accordingly, the case is REMANDED for the following action:

1.  After seeking the veteran's assistance 
by requesting that the veteran provide any 
necessary authorization and consent for 
release of information, the RO/AMC should 
obtain any outstanding records identified 
by the veteran of current pertinent 
treatment received for any low back 
disability.  The RO/AMC should obtain all 
relevant VA treatment records from May 
2005 to the present not already in the 
record.  An appropriate time for response 
should be allowed and all records obtained 
should be associated with the claims file.  

2.  After any outstanding records are 
added to the claims file (to the extent 
available), the RO/AMC should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any low back 
disability.  The claims folder, including 
the service medical and post-service 
medical records, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.

The examiner should provide an opinion as 
to whether the veteran has any current low 
back disabilities that are as likely as 
not (e.g., a 50 percent or greater 
probability) attributable to the veteran's 
service.  If it appears that the pathology 
had its onset at some time after service 
and is unrelated thereto, that should be 
noted in the record.

Any opinion should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

3.  After completing the above and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO/AMC 
should review the record and readjudicate 
the issue on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sough remains denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



